NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                 For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                               Submitted September 7, 2016* 
                                Decided September 12, 2016 
                                               
                                          Before 
 
                                  DIANE P. WOOD, Chief Judge 
                   
                                  RICHARD A. POSNER, Circuit Judge 
                   
                                  FRANK H. EASTERBROOK, Circuit Judge 

No. 15‐3352 
 
MATTHEW T. CULLEN,                                Appeal from the United States District 
            Plaintiff‐Appellant,                  Court for the Central District of Illinois. 
                                                   
            v.                                    No. 12‐1032 
                                                   
MICHELLE R.B. SADDLER, et al.,                    Sue E. Myerscough, 
            Defendants‐Appellees.                 Judge. 
                                                   
                                         O R D E R 
                                               
       Matthew Cullen brought suit under 42 U.S.C. § 1983 contending that when he 
was incarcerated prison officials violated his First Amendment rights by requiring him 
to participate in a religious substance‐abuse program. The district court granted 
summary judgment for Cullen and ordered the individual defendants to pay $350 in 
damages—the amount that Cullen had sought in his complaint. On appeal Cullen 
argues that the district court erred in dismissing claims against two state agencies, 

                                                 
            * We have unanimously agreed to decide the case without oral argument because 

the briefs and record adequately present the facts and legal arguments, and oral 
argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 15‐3352                                                                             Page 2 
 
denying his claim for injunctive relief, and awarding him only $350. We affirm because 
agencies are not “persons” under § 1983; Cullen, no longer in prison, lacks standing to 
enjoin the prison’s program; and Cullen waited too long to enlarge his damages 
request. 
 
        Cullen pleaded guilty in October 2009 to aggravated driving under the influence 
of alcohol, and he was sentenced to three years’ imprisonment. Prison officials told 
Cullen that he could earn up to six months of discretionary good‐time credit by 
participating in a substance‐abuse treatment program. Cullen wanted to participate in a 
treatment program (and have a shot at getting the good‐time credits), but he balked 
once he learned that the only available program was based on the 12‐step approach 
used by Alcoholics Anonymous. Cullen, who is agnostic, believes that this 12‐step 
program burdens non‐theists by requiring them to recognize the existence of a 
“higher power.” Despite his reservations, Cullen enrolled in the course and completed 
it in May 2010. He didn’t receive any credit for doing so, however, because prison 
officials suspended the practice of awarding discretionary good‐time credit before 
Cullen finished treatment. He was released from prison in January 2011. 
 
        A year later Cullen sued the Illinois Department of Corrections, the Illinois 
Department of Human Services, administrators of those agencies, and prison staff. 
He contends that the defendants violated his First Amendment rights by requiring him 
to choose between forfeiting potential good‐time credit and participating in religiously 
based substance‐abuse treatment. Cullen asked the district court to award him $350 in 
damages and to enjoin the agencies from promoting any substance‐abuse treatment 
programs based on the teachings of Alcoholics Anonymous.   
 
        The district court evaluated the legal sufficiency of these claims. It dismissed 
Cullen’s claims against the state agencies because they were not “persons” subject to 
suit under § 1983 and sovereign immunity barred the claims. The district court also 
concluded that Cullen lacked standing for injunctive relief because he no longer was 
required to participate in any objectionable treatment, and taxpayer standing did not 
apply. But Cullen’s claims for $350 in damages against the defendants sued in their 
individual capacities went forward. 
 
        After discovery closed the parties cross‐moved for summary judgment, and the 
district court proceeded in two phases. First, on liability, the district court ruled for 
Cullen. It reasoned that his claims were indistinguishable from those brought by the 
prisoner in Kerr v. Farrey, 95 F.3d 472, 479–80 (7th Cir. 1996). In Kerr, we concluded that 
No. 15‐3352                                                                                Page 3 
 
prison officials violated an inmate’s First Amendment rights by requiring him to attend 
Narcotics Anonymous meetings or risk adverse consequence to his security 
classification and parole eligibility. Id. Second, the district court considered damages. 
The defendants argued that, because Cullen had stated in his amended complaint and 
in five separate interrogatory responses that he sought only $350 in compensatory 
damages, damages were limited to that amount. Cullen replied, for the first time, that 
his relief should include punitive damages of over $2 million. The district court ruled 
that Cullen had introduced no evidence to justify more than $350 in compensatory 
damages and that granting his belated request to seek punitive damages would unfairly 
prejudice the defendants. The court awarded Cullen $350 in compensatory damages 
plus costs. No defendant has cross‐appealed from that award. 
 
        In this court Cullen first challenges the district court’s conclusion that the two 
agencies are entitled to sovereign immunity. But, as the district court properly 
observed, these state agencies are not “persons” amenable to suit under § 1983. See Will 
v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989); Wagoner v. Lemmon, 778 F.3d 586, 592 
(7th Cir.), cert. denied, 136 S. Ct. 321 (2015); Fairley v. Fermaint, 482 F.3d 897, 904 (7th Cir. 
2006). It would therefore be inappropriate for us to decide “whether the Constitution 
would prevent litigation that Congress has not authorized in the first place.” See Holton 
v. Indiana Horse Racing Commʹn, 398 F.3d 928, 929 (7th Cir. 2005). 
 
        Next Cullen challenges the district court’s conclusion that he lacks standing to 
pursue claims for injunctive relief. He argues that—despite his release from prison— 
officials at the Department of Human Services may cause him an “ongoing injury” 
based on the following scenario: If he applies for restricted driving privileges, one of the 
Department’s providers of substance‐abuse treatment may evaluate him; the provider 
may recommend treatment; and Cullen may seek treatment but may not find any 
secular providers nearby. To prevent this injury, Cullen argues, the department must 
require that “each and every” provider it licenses offer a secular program. But Cullen’s 
fear of injury is too hypothetical to establish the immediate risk of future harm required 
for standing. See City of Los Angeles v. Lyons, 461 U.S. 95, 101–02 (1983); Hummel v. 
St. Joseph Cnty. Bd. of Commʹrs, 817 F.3d 1010, 1016 (7th Cir. 2016). Cullen hasn’t yet 
applied for restricted driving privileges, and if he does in the future it is far from certain 
that he’ll be ordered to participate in any substance abuse treatment, much less 
treatment that he finds objectionable. 
 
        Cullen also argues that as an Illinois taxpayer he has standing to seek an 
injunction. In rejecting that argument, the district court relied on Hein v. Freedom from 
No. 15‐3352                                                                              Page 4 
 
Religion Foundation, Inc., which held that taxpayers lack standing to challenge a 
discretionary decision by the executive branch to use its general‐purpose appropriated 
funds to promote religion. 551 U.S. 587, 602–08 (2007) (Alito, J., plurality opinion); 
see Freedom from Religion Found., Inc. v. Nicholson, 536 F.3d 730, 738 n.11 (7th Cir. 2008) 
(noting that we regard Justice Alito’s opinion in Hein as controlling). Cullen argues that 
Hein was wrongly decided, but we are not at liberty to disregard Supreme Court 
precedents, and we are not inclined to revisit our cases interpreting Hein. Because no 
legislation mandates that the agencies promote religion in treatment programs, the 
district court correctly concluded that Cullen lacked taxpayer standing to challenge the 
agencies’ actions. See Sherman v. Illinois, 682 F.3d 643, 644–47 (7th Cir. 2012) (concluding 
that taxpayer lacked standing to challenge the discretionary grant of funds from a state 
executive agency to a non‐profit group seeking to restore a religious display); Nicholson, 
536 F.3d at 735, 743–45 (holding that taxpayer lacked standing to challenge federal 
agency’s discretionary expenditure that funded religious mental‐health and 
substance‐abuse treatment programs). 
 
        Finally, Cullen faults the district court for awarding him only $350 in damages. 
District courts generally should “grant the relief to which each party is entitled, even if 
the party has not demanded that relief in its pleadings,” see FED. R. CIV. P. 54(c), but 
they shouldn’t award a plaintiff more relief than he’s requested when doing so would 
unfairly prejudice the defendants. See Albemarie Paper Co. v. Moody, 422 U.S. 405, 424 
(1975); Felce v. Fiedler, 974 F.2d 1484, 1501 (7th Cir. 1992). “In particular, a substantial 
increase in the defendant’s potential ultimate liability can constitute specific prejudice 
barring additional relief under Rule 54(c).” Kaszuk v. Bakery & Confectionery Union & 
Indus. Int’l Pension Fund, 791 F.2d 548, 559 (7th Cir. 1986) (quoting Atl. Purchasers, Inc. v. 
Aircraft Sales, Inc., 705 F.2d 712, 716–17 (4th Cir. 1983)). That has occurred here: Cullen 
pleaded in his amended complaint and swore under oath in five separate interrogatory 
responses that he sought only $350 in compensatory damages. Only after the parties had 
completed discovery, litigating this suit as a low‐stakes dispute, and the district court 
had ruled against the defendants on liability did Cullen seek over $2 million in punitive 
damages—a more than 5,000‐fold increase in requested relief. Because this belated, 
proposed amendment would have radically transformed the case, and Cullen offered 
no good reason for his delay, the district court did not abuse its discretion in refusing to 
allow it. See Winters v. Fru‐Con, Inc., 498 F.3d 734, 741 (7th Cir. 2007) (affirming denial of 
belated request to seek punitive damages that would affect “discovery and trial 
strategy”); Freeman v. Busch, 349 F.3d 582, 589 (8th Cir. 2003) (same result when plaintiff 
offered no good cause for belated request); cf. Atl. Purchasers, Inc., 705 F.2d at 716–17 
No. 15‐3352                                                                       Page 5 
 
(recognizing that defendant would be unfairly prejudiced if plaintiff were allowed to 
amend complaint after verdict to seek treble damages). 
 
                                                                             AFFIRMED.